Case 2:20-cv-05482-FMO-MAA Document 14 Filed 08/23/21 Page 1 of 1 Page ID #:1346



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11    PEDRO VASQUEZ,                              Case No. 2:20-cv-05482-FMO-MAA
  12                        Petitioner,             ORDER ACCEPTING REPORT
  13           v.                                   AND RECOMMENDATION OF
                                                    UNITED STATES MAGISTRATE
  14    W. MONTGOMERY,                              JUDGE
  15                        Respondent.
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the other
  18    records on file herein, and the Report and Recommendation of the United States
  19    Magistrate Judge.
  20          The time for filing objections has expired, and no objections have been made.
  21          IT THEREFORE IS ORDERED that (1) the Report and Recommendation of
  22    the Magistrate Judge is accepted; and (2) Judgment shall be entered denying the
  23    Petition and dismissing this action with prejudice.
  24
  25    DATED: August 23, 2021
                                                         V
  26                                           ___________________________________
  27                                           FERNANDO M. OLGUIN
                                               UNITED STATES DISTRICT JUDGE
  28
